Exhibit 10.2

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (the “Services Agreement”) is made as of this
16th day of July , 2007 by and between American Standard Companies Inc., a
Delaware corporation (“ASD”), and WABCO Holdings Inc., a Delaware corporation
(“WABCO”). ASD and WABCO have entered into a Separation and Distribution
Agreement dated as of July 16, 2007 (as amended from time to time, the
“Separation Agreement”), which sets forth, among other things, the terms of the
separation of the VCS Business from ASD, which shall occur in a series of
transactions. Prior to the Effective Time, the VCS Business received certain
services from and provided certain services to ASD and certain of its
Subsidiaries and Affiliates. Each of the ASD and WABCO desires that these
services continue to be provided after the Effective Time upon the terms and
conditions set forth in this Services Agreement.

In consideration of the mutual covenants and agreements contained in this
Agreement, the Parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions Incorporated. All capitalized terms not otherwise defined in
this Services Agreement have the meaning ascribed to them in the Separation
Agreement.

1.2 Additional Definitions. Unless the context otherwise requires, the following
terms, and their singular or plural, used in this Services Agreement shall have
the meanings set forth below:

(a) “ASD” shall have the meaning set forth in the preamble to this Services
Agreement.

(b) “ASD Entities” means, collectively, ASD and its Affiliates that are listed
as Providers on Schedule A or Recipients on Schedule B (and which shall not
include any WABCO Entities).

(c) “ASD Provided Services” shall have the meaning set forth in Section 2.1 of
this Services Agreement.

(d) “Confidential Information” shall have the meaning set forth in Section 8.1
of this Services Agreement.

(e) “Force Majeure” shall have the meaning set forth in Section 6.1 of this
Agreement.



--------------------------------------------------------------------------------

(f) “Initial Term” shall have the meaning set forth in Section 4.1.

(g) “Losses” shall mean any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including internal costs and the costs and
expenses of any and all actions and demands, assessments, judgments, settlements
and compromises relating thereto and the reasonable costs and expenses of
attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights hereunder).

(h) “Party” means each of the entities set forth on the signature pages to this
Services Agreement.

(i) “Person” means an individual, partnership, corporation, trust,
unincorporated association, or other entity or association.

(j) “Prime Rate” shall mean the rate per annum publicly announced by JPMorgan
Chase Bank (or successor thereto) from time to time as its prime rate in effect
at its principal office in New York City. For purposes of this Agreement, any
change in the Prime Rate shall be effective on the date such change in the Prime
Rate is publicly announced as effective.

(k) “Provider” shall mean the person identified on Schedule A or B to this
Services Agreement providing the services set forth therein.

(l) “Recipient” shall mean the person identified on Schedule A or B to this
Services Agreement receiving the services set forth therein.

(m) “Renewal Term” shall have the meaning set forth in Section 4.1 of this
Agreement.

(n) “Sales and Service Tax” shall have the meaning set forth in Section 3.4(a).

(o) “Term” shall mean the Initial Term and the Renewal Term, if any, or, with
respect to a particular service provided for hereunder, such shorter period as
may be applicable pursuant to the terms of this Services Agreement or the
exercise of a Party’s right of early termination as provided for herein.

(p) “WABCO” shall have the meaning set forth in the preamble to this Services
Agreement.

(q) “WABCO Entities” means, collectively, WABCO and its Affiliates that are
listed as Recipients on Schedule A or as Providers on Schedule B (and which
shall not include any ASD Entities).

(r) “WABCO Provided Services” shall have the meaning set forth in Section 2.2 of
this Services Agreement.

Other terms are used as defined elsewhere herein.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

SERVICES PROVIDED

2.1 ASD Provided Services. Pursuant to the terms of this Services Agreement, the
ASD Entities agree to provide, or cause to be provided, to the WABCO Entities,
commencing on the date immediately following the Effective Time, the services
described in Schedule A to this Services Agreement (the “ASD Provided
Services”).

2.2 WABCO Provided Services. Pursuant to the terms of this Services Agreement,
the WABCO Entities agree to provide, or cause to be provided, to the ASD
Entities, commencing on the date immediately following the Effective Time, the
services described in Schedule B to this Services Agreement (the “WABCO Provided
Services”).

2.3 Other Services. If, after the execution of this Services Agreement and prior
to the two month anniversary of the Effective Time, the Parties determine that a
service provided by or to the VCS Business as conducted by ASD prior to the
Effective Time was inadvertently omitted from the Schedules to this Services
Agreement, then the Parties shall negotiate in good faith to attempt to agree to
the terms and conditions upon which such services would be added to this
Services Agreement, it being agreed that the charges for such services should be
determined on a basis consistent with the methodology for determining the
initial prices provided for herein (i.e., sufficient to cover a Provider’s
reasonable estimate of its actual costs and, if applicable, consistent with the
prices such Provider would charge to an Affiliate), in each case without taking
into account any profit margin or projected savings from increased efficiency.
Upon the Parties’ agreement on the fees and other specific terms and conditions
applicable to such services, the Parties shall update this Services Agreement
through the substitution of the relevant Schedule, or additions or supplements
to the relevant Schedule, which substitutions, additions or supplements shall
describe the service and the related fees and other specific terms and
conditions applicable thereto.

ARTICLE 3

COMPENSATION

3.1 Compensation for ASD Provided Services. Subject to Section 3.5, the
compensation for the ASD Provided Services for the duration of the Term shall be
as described for each individual service provided to the WABCO Entities as set
forth on Schedule A. For the avoidance of doubt, the ASD Provided Services shall
commence on the date immediately following the Effective Time.

3.2 Compensation for WABCO Provided Services. Subject to Section 3.5, the
compensation for the WABCO Provided Services for the duration of the Term shall
be as described for each individual service provided by the WABCO Entities set
forth on Schedule B. For the avoidance of doubt, the WABCO Provided Services
shall commence on the date immediately following the Effective Time.

 

3



--------------------------------------------------------------------------------

3.3 Allocation of Certain Expenses.

(a) Each Provider shall bear the costs and expenses of obtaining any and all
consents from third parties which may be necessary in connection with such
Provider’s performance of its obligations hereunder, including, with respect to
the obligations of the WABCO Entities acting in their capacity as Providers, the
costs of obtaining the consent to the assignment of all leases of equipment and
licenses of software which may be necessary to provide the services contemplated
hereby.

(b) In addition to the payment of all compensation provided under Section 3.1 or
Section 3.2, as applicable, Recipient shall reimburse Provider for all
reasonable out-of-pocket costs and expenses incurred by Provider or its
Affiliates in connection with providing the applicable services hereunder
(including all travel-related expenses) to the extent that such costs and
expenses are not reflected in the compensation for such services on Schedule A
or Schedule B, as applicable; provided, however, any such expenses exceeding
$1000 per month (other than routine business travel and related expenses) shall
require advance approval of Recipient. Any travel-related expenses incurred by
Provider in performing the applicable services hereunder shall be incurred and
charged to Recipient in accordance with Provider’s then applicable business
travel policies.

(c) In the event that Recipient terminates any individual service as
contemplated by Section 4.2 earlier than the expiration of the Initial Term or
the Renewal Term, if applicable, Recipient shall reimburse Provider for any and
all costs and expenses incurred by Provider or any of its subsidiaries as a
result of such early termination by Recipient, including incremental early
termination fees and other costs incurred in order to terminate or reduce the
level of services provided by third parties under Contracts with Recipient or
any of its subsidiaries, which services are affected by such early termination,
such reimbursement to be due and payable within five business days following
Recipient’s receipt of any invoice from Provider with respect to such costs and
expenses.

3.4 Taxes.

(a) In addition to the compensation payable to Provider determined exclusive of
the taxes payable by Recipient under this Section 3.4, Recipient will pay and be
liable for all sales, service, value added, lease, use, transfer, consumption or
similar taxes levied and measured by: (i) the cost of services provided to
Recipient under this Agreement or (ii) Provider’s cost in acquiring property or
services used or consumed by Provider in providing Services under this Agreement
(the “Sales and Service Taxes”). Such taxes will be payable by Recipient to
Provider in accordance with Section 3 or as otherwise mutually agreed in writing
by the parties and under the terms of the applicable law which govern the
relevant Sales and Service Tax. Recipient’s obligation to pay Sales and Service
Taxes under this Section 3.4 shall be subject to the receipt of (i) a
computation of the Sales and Service Taxes payable under this Section 3.4
identifying the nature and amount of the goods or services on which the Sales
and Service Tax is assessed and the applicable rate and (ii) a valid and
customary invoice (or other document) under the terms of applicable law for each
Sales and Service Tax. If Recipient complies with the terms of this Section 3.4
regarding the payment of Sales and Service Taxes, it shall not be liable for any
interest, penalties or other charges attributable to Provider’s improper filing
relating to Sales and Service Taxes or late payment or failure to remit Sales
and Service Taxes to the relevant taxing authority.

 

4



--------------------------------------------------------------------------------

(b) Each of Provider and Recipient shall pay and be responsible for their own
personal property taxes and taxes based on their own income or profits or
assets.

(c) Payments for services or other amounts under this Agreement shall be made
net of withholding taxes, provided however, that if Provider reasonably believes
that a reduced rate of withholding applies or Provider is exempt from
withholding, Recipient shall only be required to apply such reduced rate of
withholding or not withhold if Provider provides Recipient with evidence
reasonably satisfactory to Recipient that a reduced rate of or no withholding is
required, including rulings or certificates from, or other correspondence with
taxing authorities and tax opinions rendered by qualified persons, to the extent
reasonably requested by Recipient. Recipient shall promptly remit any amounts
withheld to the appropriate taxing authority and in the event that Recipient
receives a refund of any amounts previously withheld from payments to Provider
and remitted, Recipient shall surrender such refund to Provider.

(d) Each of Provider and Recipient shall promptly notify the other party of any
deficiency claim or similar notice by a taxing authority with respect to Sales
and Service Taxes payable under this Service Agreement, and of any pending tax
audit or other proceeding relating to Sales and Service Taxes or withholding
with respect to this Service Agreement, and shall afford such party all
reasonable opportunity to participate in any such audit or proceeding affecting
its interests.

3.5 Price Adjustments.

(a) The Parties shall review the Providers’ respective costs of providing
services hereunder as of September 30, 2007, and each two-month anniversary
thereafter. If it is determined in connection with any such review that a
Provider’s cost of providing services hereunder (taken individually) exceeds by
at least five percent (5%) the charge for such service(s) because of a
significant increase in usage by the Recipient or other circumstances beyond the
reasonable control of the Provider (including, without limitation, events of
Force Majeure), then, upon request of such Provider, such Provider and its
Recipient shall negotiate in good faith to determine an appropriate adjustment
to the then-current prices for such services on a basis consistent with the
methodology for determining the initial prices provided for herein (as described
in Section 2.3).

(b) If the Parties determine (which determination shall be made in good faith)
that the initial prices set forth on the Schedules hereto are not consistent
with the methodology for determining the initial prices as described in
Section 3.5(a), then the Parties shall negotiate in good faith to adjust such
charges in a manner that is consistent with such methodology.

3.6 Terms of Payment; Dispute Resolution; Audits.

(a) Provider shall invoice the Recipient for the Services provided by
Section 3.1 or Section 3.2, as applicable, monthly in advance on the first
calendar day of each month of the term following the date hereof (or the first
business day following each such date). Provider

 

5



--------------------------------------------------------------------------------

shall also provide invoices to Recipient monthly in arrears for amounts, such as
Sales and Service Taxes and out-of-pocket or other expenses, that are payable in
addition to the flat fee for service that was paid in advance pursuant to the
first sentence of this Section 3.6. Payment shall be made by Recipients within
30 days after receipt of an invoice and other required documentation. No
Recipient shall withhold any payments to its Provider under this Services
Agreement (other than any required withholding for taxes) and such payments
shall be made without any other set-off or deduction, notwithstanding any
dispute that may be pending between them, whether under this Services Agreement
or otherwise (any required adjustment being made on subsequent invoices).
Subject to the provisions of Section 3.6(c), amounts not paid on or before the
date required to be paid hereunder shall accrue interest at a rate per annum
equal to the then effective Prime Rate plus 2% (the “Default Interest Rate”) (or
the maximum legal rate whichever is lower), calculated for the actual number of
days elapsed, accrued from the date such payment was due hereunder until the
date of the actual receipt of payment.

(b) All amounts due for services rendered pursuant to this Services Agreement
shall be billed and paid in the currency in which the rate for such service is
quoted, as stated herein or as shown on the Schedules hereto.

(c) If there is a dispute between any Recipient and any Provider regarding the
amounts shown as billed to such Recipient on any invoice, such Provider shall
furnish to such Recipient reasonable documentation to substantiate the amounts
billed including, but not limited to, listings of the dates, times and amounts
of the services in question where applicable and practicable. Upon delivery of
such documentation, such Recipient and such Provider shall cooperate and use
their best efforts to resolve such dispute among themselves. If such disputing
parties are unable to resolve their dispute within thirty (30) calendar days of
the initiation of such procedure, and such Recipient believes in good faith and
with a reasonable basis that the amounts shown as billed to such Recipient are
inaccurate or are otherwise not in accordance with the terms of this Services
Agreement, then such Recipient shall have the right, at its own expense, to have
any disputed invoice(s) audited as provided in Section 3.6(d).

(d) Any audit pursuant to Section 3.6(c) shall be limited solely to the purpose
of verifying the amounts in dispute and shall be made by an independent
certified public accounting firm selected and paid for by the Recipient
initiating such audit and reasonably satisfactory to the Provider being audited
(such accounting firm, the “Independent Accountants”). Any such audit shall be
reasonably conducted by the Independent Accountants during the normal business
hours of the Provider being audited. Such Provider shall reasonably cooperate
with the Independent Accountants and shall make available to the Independent
Accountants all applicable cost and other data may be reasonably necessary for
the sole purpose of verifying the amounts in dispute. The Independent
Accountants shall not disclose any of the underlying data and information to
said Recipient or to any other Person (except may be required by law) and, prior
to any such audit the Independent Accountants shall, if requested by the
Provider being audited, enter into a confidentiality agreement reasonably
acceptable to such Provider.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

TERM AND TERMINATION

4.1 Term. Except as expressly provided otherwise in this Services Agreement, or
with respect to specific services as indicated on the Schedules hereto, the term
of this Services Agreement shall be for an initial period of six (6) months
commencing at 12:01 a.m. on the date immediately following the date hereof and
ending on the six (6) month anniversary of the Effective Time (the “Initial
Term”). Effective between the respective Provider and Recipient, the Initial
Term may be extended for an additional period of six (6) months, or such other
period set forth on Schedule A or Schedule B (the “Renewal Term”), at the
request of a Recipient by written notice from such Recipient to its Provider,
with copies to ASD and WABCO; any such notice shall be made not less than two
months prior to the end of the Initial Term. The obligation of any Recipient to
make a payment for services previously rendered shall not be affected by the
expiration of the Initial Term or Renewal Term and shall continue until full
payment is made.

4.2 Termination of Individual Services. Effective between the respective
Provider and Recipient, a Recipient may terminate at any time during the Initial
Term or Renewal Term any individual service provided under this Services
Agreement on a service-by-service basis (and/or location-by-location basis where
individual service is provided to multiple locations of a Recipient) upon
written notice to the Provider identifying the particular service (or location)
to be terminated and the effective date of termination, which date shall not be
less than 30 days after receipt of such notice unless the Provider otherwise
agrees. The termination of any individual Services pursuant to this Section 4.2
shall not affect this Services Agreement with respect to the Services not
terminated under this Section 4.2. In addition, effective between the respective
Provider and Recipient, a Provider may terminate at any time during the Initial
Term or Renewal Term any individual service provided under this Services
Agreement upon written notice to the Recipient identifying the particular
service to be terminated and the effective date of termination if the employee
that was providing the applicable service is no longer employed by the Provider
(and there is no other employee employed by Provider at the time that could
reasonably provide such service).

4.3 Termination of Agreement. This Services Agreement shall terminate on the
earliest to occur of (a) the latest date on which any service is to be provided
as indicated on Schedule A and Schedule B, (b) the date on which the provision
of all services has terminated or been canceled pursuant to Section 4.2 and
(c) the date on which this Agreement is terminated pursuant to Section 4.4.

4.4 Breach of Agreement. If either Party shall materially breach any of its
obligations under this Services Agreement, including, but not limited to, any
failure to perform any services or to make payments when due, and said Party
does not cure such breach within 30 days after receiving written notice thereof
from the non-breaching Party, the non-breaching Party may terminate this
Services Agreement, including the provision of services pursuant hereto,
immediately by providing written notice of termination. The failure of a Party
to exercise its rights hereunder with respect to a breach by the other Party
shall not be construed as a waiver of such rights nor prevent such Party from
subsequently asserting such rights with regard to the same or similar defaults.
In the event of a termination of this Services Agreement, Provider shall

 

7



--------------------------------------------------------------------------------

be entitled to all outstanding amounts due from Recipient for the provision of
Services rendered prior to the date of termination. This Section 4.4, Article
VII, Article VIII and Article IX shall survive any termination of this
Agreement.

ARTICLE 5

CERTAIN COVENANTS

5.1 Reasonable Care. Each Provider shall perform the services that it is
required to provide to its respective Recipient(s) under this Services Agreement
with reasonable skill and care and shall use at least that degree of skill and
care that it would exercise in similar circumstances in carrying out its own
business. Each Provider shall take necessary measures to protect the respective
Recipient’s data that is processed by such Provider from destruction, deletion
or unauthorized change and allow its recovery in events of Force Majeure;
provided, however, that a Provider shall be deemed to have satisfied this
obligation if the measures taken to protect and recover Recipient’s data are
reasonably equivalent to what it uses in carrying out its own business.

5.2 Cooperation. It is understood that it will require significant efforts of
all Parties to implement this Services Agreement and ensure performance
hereunder at the agreed upon level (subject to all the terms and conditions of
this Services Agreement). The Parties will cooperate (acting in good faith and
using reasonable commercial efforts) to effect a smooth and orderly transition
of the services provided hereunder from the Providers to the respective
Recipients including, without limitation, the separation of the VCS Business
from the businesses retained by ASD and its Affiliates; provided, however, that
this Section 5.2 shall not require any Party hereto to incur any out-of-pocket
expenses unless and except expressly provided otherwise herein or in the
Separation Agreement.

5.3 Points of Contact. Each Provider and Recipient has named a point of contact
as set forth on Schedules A and B. Such points of contact shall be responsible
for the implementation of this Services Agreement between the respective
Provider and its Recipient, including resolution of any issues which may arise
during the performance hereunder on a day to-day basis.

5.4 Personnel. Each Provider, in providing the services, as it deems necessary
or appropriate in its sole discretion, may (a) use the personnel of the Provider
or its Affiliates (it being understood that such personnel can perform the
services on behalf of the Provider on a full-time or part-time basis, as
determined by Provider or its Affiliates) and (b) employ the services or third
parties to the extent such third party services are routinely utilized to
provide similar services to other businesses of the Provider or are reasonably
necessary for the efficient performance of any such services. In performing the
services, employees and representatives of Provider shall be under the
direction, control and supervision of Provider (and not the Recipient) and the
Provider shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of
such employees and representatives (it being understood that Recipient has no
right hereunder to require that Provider perform the services hereunder with
specifically identified employees and that the assignment of employees to
perform such services shall be determined in the sole discretion of Provider).

 

8



--------------------------------------------------------------------------------

In addition, Provider shall not be required to provide any service to the extent
the provision of such service requires Provider to hire any additional employees
or maintain the employment of any specific employee.

5.5 Further Assurances. From time to time after the date hereof, without further
consideration, each Party shall use reasonable efforts to take, or cause to be
taken, all appropriate action, do or cause to be done all things reasonably
necessary, proper or advisable under applicable laws, and execute and deliver
such documents as may be required or appropriate to carry out the provisions of
this Services Agreement and to consummate, perform and make effective the
transactions contemplated hereby.

5.6 Migration Projects. Each Provider will provide the respective Recipient with
reasonable support necessary to transition or migrate the services to Recipient
or any third party or parties chosen by the Recipient, which may include
consulting and training and providing reasonable access to data and other
information and to Provider’s employees; provided, however, that such activities
shall not unduly burden or interfere with Provider’s business and operations.

5.7 Certain Disbursements/Receipts. The Parties hereto contemplate that, from
time to time on or after the Effective Time, ASD-related entities and/or
WABCO-related entities (any such party, the “Paying Party”), as a convenience to
another WABCO-related entity or ASD-related entity, as the case may be (the
“Responsible Party”), in connection with the transactions contemplated by this
Services Agreement or the Separation Agreement, may make certain payments that
are properly the responsibility of the Responsible Party (whether pursuant to
the Separation Agreement or this Services Agreement or otherwise (any such
payment made, a “Disbursement”). Similarly, from time to time on or after the
Effective Time, ASD-related entities and/or WABCO-related entities (any such
party, the “Receiving Party”) may receive from third parties certain payments to
which another WABCO-related entity or ASD-related entity, as the case may be, is
entitled (any such Party, the “Other Party”, and any such payment received, a
“Receipt”). Accordingly, with respect to Disbursements and Receipts, the Parties
hereto agree as follows.

(a) Disbursements.

(i) A Paying Party may request reimbursement for Disbursements made by check
within seven (7) business days after notice of such Disbursement has been given
to the Responsible Party in writing and with mutually acceptable supporting
documentation.

(ii) In case of a Disbursement by wire, if notice in writing and with mutually
acceptable supporting documentation has been given by 2 p.m. of the Responsible
Party’s local time at least one business day prior to the payment of such
Disbursement, the Responsible Party shall reimburse the Paying Party for the
amount of such payment (in the local currency equivalent paid by the Paying
Party) on the date the Disbursement is made by the Paying Party. If notice as
provided above has not been given prior to the payment of such Disbursement, the
Responsible Party shall reimburse the Paying Party for the amount of such
payment (in the local currency equivalent paid by the Paying Party) within three
(3) business day after receipt by the Responsible Party of such notice from the
Paying Party.

 

9



--------------------------------------------------------------------------------

(b) Receipts. A Receiving Party shall remit Receipts to the Other Party (in the
same currency as such payment is received) within three (3) business days of
receipt thereof.

(c) Certain Exceptions. Notwithstanding anything to the contrary set forth
above, if, with respect to any particular transaction(s), it is impossible or
impracticable under the circumstances to comply with the procedures set forth in
subsections (a) and of this Section 5.7 (including the time periods specified
therein), the parties will cooperate to find a mutually agreeable alternative
that will achieve substantially similar economic results from the point of view
of the Paying Party or the Other Party, as the case may be; i.e., an alternative
pursuant to which the Paying Party will not incur any material interest expense
or the Other Party will not be deprived of any material interest income;
provided, however, that if a Receiving Party cannot comply with the procedures
set forth in subsection (b) of this Section because it does not become aware of
a Receipt on behalf of the other Party in time (e.g. because of the commingling
of funds in an account), such Receiving Party shall remit such Receipt (without
interest thereon) to the other Party within 24 hours after it becomes aware of
such Receipt.

(d) Interest Rate. The rate for any interest income or expense that is paid or
payable pursuant to Section 5.7(c) shall be at a rate per annum equal to the
then effective Prime Rate plus 2%.

ARTICLE 6

FORCE MAJEURE

6.1 Force Majeure. No Provider (or any Person acting on its behalf) shall bear
any responsibility or liability for any losses arising out of any delay,
inability to perform or interruption of its performance of obligations under
this Services Agreement due to any acts or omissions of its respective Recipient
or for events beyond its reasonable control (hereinafter referred to as “Force
Majeure”) including, without limitation, acts of God, act of governmental
authority, act of the public enemy or due to war, riot, flood, civil commotion,
insurrection, labor difficulty, severe or adverse weather conditions, lack of or
shortage of electrical power, malfunctions of equipment or software programs or
any other cause beyond the reasonable control of the Party whose performance is
affected by the Force Majeure event. In such event, the obligations hereunder of
the Provider in providing such service, and the obligations of the Recipient to
pay for any such service, shall be postponed for such time as its performance is
suspended or delayed on account thereof.

ARTICLE 7

INDEMNITY

7.1 Indemnity.

(a) The liability of Provider with respect to this Services Agreement or in
connection with the performance, delivery or provision of any Service provided
under this Services Agreement shall be limited to the Losses of Recipient
arising from Provider’s willful misconduct or gross negligence; provided that in
no event shall the liability exceed the fees previously paid to Provider by
Recipient in respect of the Service from which such liability flows.

 

10



--------------------------------------------------------------------------------

(b) Recipient hereby agrees to indemnify Provider and its Affiliates from any
and all Losses resulting from a demand, claim, lawsuit, action or proceeding
relating to Provider’s conduct in connection with the provision of Services to
Recipient under this Services Agreement, except to the extent such Losses arise
out of the willful misconduct or gross negligence of Provider or any of its
employees, agents, officers and directors. Provider hereby agrees to indemnify
Recipient and its Affiliates from any and all Losses resulting from a demand,
claim, lawsuit, action or proceeding relating to Provider’s willful misconduct
or gross negligence in connection with the provision of Services to Recipient
under this Services Agreement. The Persons entitled to indemnification pursuant
to the foregoing shall be third party beneficiaries of the rights to
indemnification described in this Section 7.1(b).

(c) Notwithstanding the foregoing, no Party shall be liable for any special,
consequential, indirect or punitive damages (other than special, consequential,
indirect and/or punitive damages awarded to any third party against an
indemnified party) with respect to its performance or nonperformance hereunder,
or the provision of or failure to provide any Service hereunder, whether such
damages or other relief are sought based on breach of contract, negligence,
strict liability or any other legal or equitable relief.

ARTICLE 8

CONFIDENTIALITY

8.1 With respect to any information disclosed by one Party to another Party for
the purpose of this Services Agreement or otherwise accessible to such other
Party during the performance hereunder (“Confidential Information”), the
receiving Party agrees that it will use the same skill and care as set forth in
Section 5.1 to prevent the disclosure or accessibility to others of the
disclosing Party’s Confidential Information and will use such Confidential
Information only for the purpose of this Services Agreement. The receiving Party
shall limit dissemination of and access to the other’s Confidential Information
to only such of its employees or agents (including, in the case of the Provider,
any third party engaged to provide the services hereunder) or consultants who
have a need to know for the purpose of this Services Agreement.

8.2 Specifically excluded from the foregoing obligation is any and all
information that:

(a) is already known to the receiving Party at the time of disclosure or
thereafter is independently developed by the receiving Party without breach of
this Services Agreement;

(b) is already in the public domain at the time of disclosure, or thereafter
becomes publicly known other than as the result of a breach by the receiving
Party of its obligations under this Services Agreement;

(c) is rightfully received from a third party without breach of this Agreement;

(d) is furnished by the disclosing Party to a third party without a similar
restriction on its rights; or

 

11



--------------------------------------------------------------------------------

(e) upon advice of counsel, must be produced by the receiving Party as a matter
of law; provided, however, that in such case the receiving Party shall promptly
notify the disclosing Party and, insofar as is permissible and reasonably
practicable without placing the disclosing Party under penalty of law gave it an
opportunity to appear and to object to such production before producing the
requested information.

ARTICLE 9

MISCELLANEOUS

9.1 Dispute Resolution; Continuation of Services Pending Outcome of Dispute. In
the event of any dispute between the Parties or between Providers and
Recipients, such disputing Parties shall first attempt to resolve such disputes
by negotiating in fairness and good faith. If, after a reasonable period of
time, the Parties have been unable to resolve such dispute, the Parties shall
follow the dispute resolution procedures set forth in Article VIII of the
Separation Agreement, which Article is incorporated herein by reference as if
stated herein in its entirety. Notwithstanding the existence of any dispute
between the Parties, no Provider shall discontinue the supply of any service
provided for herein, unless so provided in an arbitral determination that the
respective Recipient is in default of obligation under this Services Agreement.

9.2 Notices. Any notice provided or permitted to be given to a Party under this
Services Agreement must be in writing, and may be served by depositing same in
the mail, addressed to the Person to be notified, postage prepaid, and
registered or certified, with a return receipt requested. Notice given by
registered or certified mail shall be deemed given and effective on the date of
delivery as shown on the return receipt. Notice may be served in any other
manner including telex, telecopy or telegram but shall be deemed given and
effective as of the time of actual delivery thereof to the addressees. For
purposes of the giving of notice, Recipients and Providers shall be notified at
the addresses listed on the Schedules hereto, lessees and lessors shall be
notified at the addresses of their respective leased premises and ASD and WABCO
shall be notified at the addresses listed below:

If to ASD:

c/o American Standard Companies Inc.

1 Centennial Avenue

Piscataway, NJ 08855

U.S.A.

Attn: Mary Beth Gustafsson, General Counsel

Facsimile: + 1 732.980.3377

If to WABCO:

c/o WABCO Europe BVBA

Chaussée de Wavre, 1789 Box 15

1160 Brussels

Belgium

Attn: General Counsel

Facsimile: + 32 2 663 98 89

With a copy to:

McDermott Will & Emery LLP

227 W. Monroe Street

Chicago, IL 60606

U.S.A

Attn: Neal J. White

Facsimile: +1 312.984.7700

Any Party may change its respective address for notice by the giving of notice
of such change in the manner provided above.

9.3 Entire Agreement. Except for those matters provided for in the Separation
Agreement or the other agreements contemplated therein, this Services Agreement
sets forth the entire agreement of the Parties with respect to its subject
matter. This Services Agreement shall not be modified or amended except by
written instrument executed by each Party provided,

 

12



--------------------------------------------------------------------------------

however, that a modification or amendment affecting only the relationship
between a certain Provider and its Recipient does not require signature by the
other Parties. The Schedules to this Services Agreement shall be deemed
incorporated in this Services Agreement and shall form a part of it.

9.4 Waiver. The failure of a Party to insist upon strict performance of any
provision of this Services Agreement shall not constitute a waiver of, or
estoppel against, asserting the right to require such performance in the future,
nor shall a waiver or estoppel in any one instance constitute a waiver or
estoppel with respect to a later breach of a similar nature or otherwise.

9.5 Severability. If any of the terms and conditions of this Services Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter of this Services Agreement, such contravention or invalidity shall not
invalidate the entire Services Agreement. Instead, this Services Agreement shall
be construed as if it did not contain the particular provision or provisions
held to be invalid, and equitable adjustment shall be made and necessary
provisions added so as to give effect to the intention of the Parties as
expressed in this Services Agreement at the time of the execution of this
Services Agreement and of any amendments to this Services Agreement.

9.6 Construction. This Services Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York, without
reference to its conflicts of law rules or principles. The headings in this
Services Agreement are not to be considered part of this Services Agreement and
are inserted for convenience, identification and reference only and are not
intended to interpret, define, or limit the scope, extent, or intent of this
Services Agreement or any provision of this Services Agreement. Whenever the
context requires, the gender of all words used in this Services Agreement shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and the plural.

9.7 Counterpart Execution. This Services Agreement may be executed in
counterparts with the same effect as if all of the Parties had signed the same
document. Such counterparts shall be construed together and shall constitute one
and the same instrument, notwithstanding that all of the Parties are not
signatories to the original or the same instrument, or that signature pages from
different counterparts are combined. The signature of any Party to one
counterpart shall be deemed to be a signature to and may be appended to any
other counterpart.

9.8 Successors and Assigns.

(a) This Services Agreement shall inure to the benefit of and shall be binding
upon the Parties, their respective legal representatives, successors, and
permitted assignees, and all Persons claiming by, through, or under right of any
of the aforesaid Persons. This Services Agreement may not be assigned by any
Party without the prior written consent of the other Parties; provided, however,
that no consent shall be required in the case of assignment by a ASD Entity to a
direct or indirect Subsidiary of ASD or by a WABCO Entity to a direct or
indirect Subsidiary of WABCO, and provided further that no such assignment shall
relieve any Party of any of its obligations hereunder. Notwithstanding the
foregoing, a Party may assign this

 

13



--------------------------------------------------------------------------------

Services Agreement in connection with a merger transaction in which such Party
is not the surviving entity or the sale by such Party of all or substantially
all of its Assets, and upon the effectiveness of such assignment the assigning
Party shall be released from all of its obligations under this Agreement if the
surviving entity of such merger or the transferee of such Assets shall agree in
writing, in form and substance reasonably satisfactory to the other Party, to be
bound by the terms of this Agreement as if named as a “Party” hereto.

(b) At the request of any Provider or Recipient that is a Party hereto, any
other Provider or Recipient that is receiving benefits or has obligations
hereunder and is not a signatory hereto shall execute and deliver to the other
Parties a counterpart hereof. The failure of any Person that is receiving
benefits or has obligations hereunder to execute a counterpart hereof shall not
affect the enforceability of this Services Agreement against such Person or
against any other Party hereto.

9.9 No Third Party Rights. The provisions of this Service Agreement are intended
to bind the Parties to each other and are not intended and do not create rights
in any other person, including any employee of the VCS Business or ASD, and no
Person is intended to be or is a third party beneficiary of any of the
provisions of this Services Agreement.

9.10 Authorization. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Agreement, that
this Agreement has been duly authorized by all necessary corporate action on the
part of such Party, that this Agreement constitutes a legal, valid and binding
obligation of each such Party enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and general equity
principles.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

WITNESS WHEREOF, the duly authorized officers or representatives of the parties
hereto have duly executed this Services Agreement as of the date first written
above.

 

AMERICAN STANDARD COMPANIES INC. By:   /s/    G. PETER D’ALOIA   Name: G. Peter
D’Aloia   Title:   Senior Vice President and Chief Financial Officer

 

WABCO HOLDINGS INC. By:   /s/    ULRICH MICHEL   Name: Ulrich Michel   Title:
  Chief Financial Officer

 

15